DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 5, 8, 10, 11, and 14 are objected to because of the following informalities:
Regarding claims 3, 5, 8, 10, 11, and 14, it is confusing that the magnets located on both the base and cover are called first and second magnets with no additional descriptors for their respective locations.  The use of base or cover as an adjective (e.g. first base magnet, second cover magnet) would reduce confusion when referring to the components in the claims.  
Regarding claim 3, it is confusing the word “retain” is used in the second magnet limitation where one magnet of the base is configured to retain one magnet of the cover in the disengaged state.  The use of “retain” is understandable when used in a magnetic attraction mode when the magnets are engaged but not a magnetic repulsion mode or when magnets are disengaged. For purposes of examination, the Examiner will interpret “retain” to mean “engage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 10, 11, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorges, FR 2880600.
Regarding claim 1, Gorges teaches a vehicle interior component comprising: 
(a) a base (6); 
(b) a cover (8) movable relative to the base from a closed position (Fig 2) to an open position (Fig 1); and 
(c) a latch mechanism (18); 
wherein the latch mechanism comprises a magnet arrangement (unnumbered feature comprising 28, 30, 34, 36) configured for movement within the cover (components 34 and 36 move within the cover area defined by the concave face 15; Fig 1) for an engaged state and a disengaged state to release the cover from the closed position (see movement of 36 between solid and dotted lines Fig 1); 
wherein the magnet arrangement is configured to (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) maintain the disengaged state after the cover has been released from the base (Fig 1).
Regarding claim 2, Gorges teaches the component of claim 1 wherein the latch mechanism (18) comprises a magnet arrangement of the base (unnumbered feature comprising 28, 30) comprising at least one magnet on the base (28; Fig 1).
Regarding claim 4, Gorges teaches the component of claim 2 wherein the magnet arrangement of the cover (unnumbered feature comprising 34, 36) is configured to be concealed within the cover (components 34 and 36 are concealed within the cover area defined by the concave face 15 when the cover is in the closed position; Fig 2); wherein the magnet arrangement of the base (unnumbered feature comprising 28,30) is configured to be concealed within the base (components 28 and 30 are concealed within the base when the cover is in the closed position; Fig 2).
Regarding claim 5, Gorges teaches the component of claim 2 wherein the base (6) comprises a first sidewall (32) and a second sidewall (33); wherein the magnet arrangement of the base (unnumbered feature comprising 28, 30) comprises a first magnet (28) on the first sidewall of the base (Fig 1) and a second magnet (30) on the second sidewall of the base (Fig 1); wherein the magnet arrangement of the cover (unnumbered feature comprising 34, 36) comprises a first magnet (34) and a second magnet (36); wherein the first magnet of the cover is configured to engage the first magnet of the base and the second magnet of the cover is configured to engage the second magnet of the base (Fig 2).
Regarding claim 8, Gorges teaches a vehicle interior component comprising: 
(a) a base (6); 
(b) a cover (8) movable relative to the base from a closed position (Fig 2) to an open position (Fig 1); and 
(c) a latch mechanism (18); 
wherein the latch mechanism comprises a magnet arrangement (unnumbered feature comprising 28, 30, 34, 36) configured for movement within the cover (components 34 and 36 move within the cover area defined by the concave face 15; Fig 1) for an engaged state and a disengaged state to release the cover from the closed position (see movement of 36 between solid and dotted lines Fig 1); 
wherein the magnet arrangement within the cover comprises a first magnet (34) and a second magnet (36); 
wherein the first magnet is configured for movement relative to the second magnet to release the cover from the base (component 34 and 36 move towards each other in the movement depicted in Fig 1 between the solid and dotted lines).
Regarding claim 10, Gorges teaches the component of claim 8 wherein the first magnet (34) is configured to move toward the second magnet (36) to release the cover from the base (see movement between solid and dotted lines Fig 1).
Regarding claim 11, Gorges teaches the component of claim 8 wherein the latch mechanism (18) comprises a linkage (unnumbered feature comprising connection between 20 and 24/26 containing 34/36; Fig 3); wherein the linkage is configured to link movement the first magnet (34) and the second magnet (36; lines 63-71 discuss how a linkage between button 20 of latch mechanism 18 actuates and moves bolts 24 and 26 which contain magnets 34 and 36).
Regarding claim 14, Gorges teaches the component of claim 8 wherein the cover (8) comprises a button (20) for the latch mechanism (18) configured to release the cover from the base (lines 63-71); wherein actuation of the button for the latch mechanism is configured to translate the first magnet; wherein actuation of the button for the latch mechanism is configured to translate the second magnet (lines 63-71 discuss how button 20 of latch mechanism 18 actuates and moves bolts 24 and 26 which contain magnets 34 and 36).
Regarding claim 15, Gorges teaches a vehicle interior component comprising: 
(a) a base (6); 
(b) a cover (8) movable relative to the base from a closed position (Fig 2) to an open position (Fig 1); and 
(c) a latch mechanism (18); 
wherein the latch mechanism comprises a magnet arrangement (unnumbered feature comprising 28, 30, 34, 36) configured for movement within the cover (components 34 and 36 move within the cover area defined by the concave face 15; Fig 1) for an engaged state and a disengaged state to release the cover from the closed position (see movement of 36 between solid and dotted lines Fig 1); 
wherein the cover comprises a button (20); 
wherein the cover comprises an arm (24) configured to be actuated by the button (lines 63-65 of attached machine translation); 
wherein the arm is configured to retain the cover to the base until actuated to movement by the button (Fig 2); 
wherein the arm is configured for movement from the button to release the cover from the base (see movement of 24 between solid and dotted lines Fig 1).
Regarding claim 16, Gorges teaches the component of claim 15 wherein the latch mechanism (18) comprises a magnetic latch (Fig 3); wherein the magnetic latch comprises the magnet arrangement (unnumbered feature comprising 28, 30, 34, 36); wherein the magnet arrangement comprises at least one magnet (34) for the arm (24); wherein the button (20) is configured to actuate the magnetic latch (lines 63-71 discuss how button 20 of latch mechanism 18 actuates and moves bolts 24 and 26 which contain magnets 34 and 36); wherein actuation of the magnetic latch by the button is configured to move at least one magnet of the arm relative to the base to actuate movement of the cover (see movement of 24 between solid and dotted lines Fig 1) from the closed position (Fig 2) to the open position (Fig 1).
Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorges, FR 2880600.
Regarding claim 1, Ligtenberg teaches a vehicle interior component comprising: 
(a) a base (12); 
(b) a cover (14) movable relative to the base from a closed position (Fig 12A) to an open position (Fig 12B); and 
(c) a latch mechanism (unnumbered feature comprising 52, 62,64,72; Fig 3A); 
wherein the latch mechanism comprises a magnet arrangement (unnumbered feature comprising 62,64,72, 510; Fig 12A) configured for movement within the cover (movement of 52 between Fig 12A and 12B) for an engaged state (Fig 12A) and a disengaged state (Fig 12B) to release the cover from the closed position; 
wherein the magnet arrangement is configured to maintain the disengaged state after the cover has been released from the base (Fig 12B; Ligtenberg teaches (col 6, line 42-col 7, line 5) multiple actuation techniques to move multiple magnet configurations, notably a reversal of magnet arrangements between the base and cover)
Regarding claim 2, Ligtenberg teaches the component of Claim 1 wherein the latch mechanism (unnumbered feature comprising 52, 62,64,72; Fig 3A) comprises a magnet arrangement of the base (72).
Regarding claim 3, Ligtenberg teaches the component of Claim 2 wherein the magnet arrangement of the base (Fig 12A) comprises a first magnet (62) and a second magnet (64); wherein the first magnet is configured to retain at least one magnet of the cover (72) in the engaged state (Fig 12A), wherein the second magnet (64) is configured to engage at least one magnet of the cover (72) in the disengaged state (72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gorges, FR 2880600, in view of Saitoh et al., US 20060175842 (hereinafter Saitoh).
Regarding claim 6, Gorges teaches the component of Claim 1 wherein the cover (8) comprises a button (20) for the latch mechanism (18) configured to release the cover from the base (Fig 1; lines 63-71 discuss how button 20 of latch mechanism 18 actuates and moves bolts 24 and 26 which contain magnets 34 and 36).
Gorges doesn’t teach wherein the magnet arrangement of the cover is configured to move away from the button to release the cover from the base.
Saitoh teaches wherein the magnet arrangement (26) of the cover (10) is configured to move away from the button (46) to release the cover from the base (movement from Fig 6 to Fig 5 to Fig4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Gorges latch mechanism to operate such as Saitoh.  Doing so would add a design feature and functioning measure to expand the operating characteristics of the latch mechanism resulting in a more capable latch apparatus.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gorges, FR 2880600, in view of Buckheit, US 20120261937.
Regarding claim 7, Gorges teaches the component of claim 1 wherein the latch mechanism (18) with movable magnet arrangement (unnumbered feature comprising 34, 36) of the cover (8) from the disengaged state to the engaged state (see movement of 34 and 36 between solid and dotted lines Fig 1).
Gorges does not teach wherein the latch mechanism further comprises a damper for the magnet arrangement of the cover; wherein the damper is configured to slow movement of the magnet arrangement of the cover from the disengaged state to the engaged state.
Buckheit teaches a damper (340) for a latch mechanism (110) configured to slow movement of the locking member (164) of the cover (106) from the disengaged state to the engaged state (340 biases 164 away from engagement position with 122 so therefor acts against forces moving 164 into engagement; [0024]) such that Buckheit teaches a damper for the magnet arrangement of the cover; wherein the damper is configured to slow movement of the magnet arrangement of the cover from the disengaged state to the engaged state.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gorges apparatus by adding Buckheit’s damper.  Doing so would add a design and functioning measure to expand the operating characteristics of the latch mechanism resulting in a more capable latch apparatus.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al., US 7583500.
Regarding claim 8, Ligtenberg teaches a vehicle interior component comprising: (Note, this rejection relies on the embodiment depicted in Figs 3A and 3B) 
(a) a base (12); 
(b) a cover (14) movable relative to the base from a closed position (Fig 3A) to an open position (Fig 3B); and 
(c) a latch mechanism (unnumbered feature comprising 52, 62,64,72; Fig 3A); 
wherein the latch mechanism comprises a magnet arrangement (unnumbered feature comprising 62,64,72; Fig 3A) configured for movement within the cover (direction P) for an engaged state and a disengaged state (Fig 3B) to release the cover from the closed position (closed position not depicted but movement to the position is depicted with a curved arrow in Fig 3B); 
wherein the magnet arrangement within the cover comprises a first magnet (62) and a second magnet (64; col 6, lines 29-41); 
Ligtenberg doesn’t explicitly teach wherein the first magnet is configured for movement relative to the second magnet to release the cover from the base.
Ligtenberg does teach (col 6, line 42-col 7, line 5) multiple actuation techniques to move multiple magnet configurations such Ligtenberg teaches the first magnet is configured for movement relative to the second magnet to release the cover from the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify the functioning of Ligtenberg’s latch mechanism to determine the most durable, highest performing, most reliable and/or least costly structures using known in the art configurations and techniques to improve the operating characteristics of the latch mechanism resulting in a more capable latch apparatus.  
Regarding claim 9, Ligtenberg teaches the component of Claim 8 wherein the first magnet (62) and the second magnet (64) are configured to move to release the cover (14) from the base (12; movement of 14 in direction of curved arrow depicted in Fig 3B).
Ligtenberg doesn’t explicitly teaches wherein the first magnet and the second magnet are configured to move apart to release the cover from the base.
Ligtenberg does teach (col 6, line 42-col 7, line 5) multiple actuation techniques to move multiple magnet configuration such Ligtenberg teaches wherein the first magnet and the second magnet are configured to move apart to release the cover from the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify the functioning of Ligtenberg’s latch mechanism to determine the most durable, highest performing, most reliable and/or least costly structures using known in the art configurations and techniques to improve the operating characteristics of the latch mechanism resulting in a more capable latch apparatus.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorges, FR 2880600, in view of Anderson, US 20170050572.
Regarding claim 12, Gorges teaches the component of claim 11 with linkage (unnumbered feature comprising connection between 20 and 24/26 containing 34/36; Fig 3).
Gorges is silent on whether his drive box 22 comprises a rack and pinion mechanism.
Anderson teaches a rack (82) and pinion (83) mechanism (Fig 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KS R Rationale A, modify Gorges apparatus with Anderson’s rack and pinion mechanism.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning latch mechanism with rack and pinion mechanism to move the locking elements.  
Regarding claim 13, Gorges teaches the component of claim 8 with relative movement of first magnet (34) and second magnet (36; magnets movable on bolt 24, 26).
Gorges does not teach wherein the latch mechanism comprises a spring; wherein the spring is configured to facilitate relative movement of the first magnet and the second magnet.
Anderson teaches wherein the latch mechanism (24) comprises a spring (87) which biases movement of arms 62 and 64 away from each other such that Anderson teaches a spring wherein the spring is configured to facilitate relative movement of the first magnet and the second magnet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KS R Rationale A, modify Gorges apparatus with Anderson’s spring.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning latch mechanism with spring to facilitate movement of locking elements.  
Claims 17, 19,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorges, FR 2880600, in view of Weber, US 201703600171.
Regarding claim 17, Gorges teaches the component of Claim 15 wherein the arm (24) comprises a magnet (34) and the base (6) comprises a magnet (28); wherein the magnet of the arm is configured to engage the magnet of the base to retain the cover in the closed position (Fig 4). 
Gorges does not teach wherein the magnet of the base is configured to repel the magnet of the cover to prevent the cover from moving toward the closed position.
Weber teaches wherein the magnet (44B) of the base (40) is configured to repel the magnet (46) of the cover (38) to prevent the cover from moving toward the closed position [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Gorges latch mechanism with Weber’s magnetic repulsion structure.  Doing so would add an additional design measure to expand the operating characteristics of the latch mechanism resulting in a more capable latch apparatus with an assisted opening feature.  
Regarding claim 19, Gorges teaches the component of Claim 15 wherein the latch mechanism (18) comprises a magnetic latch (Fig 3); wherein the magnetic latch comprises the magnet arrangement (unnumbered feature comprising 34,36) within the cover (8) and a magnet arrangement (unnumbered feature comprising 28,30) for the base (6); wherein the magnet arrangement within the cover comprises a magnet comprising at least one magnet segment (34); wherein the magnet arrangement for the base comprises a magnet comprising at least one magnet segment (28); wherein the magnet of the cover is configured to engage the magnet of the base to hold the cover in the closed position (Fig 4).
Gorges does not teach wherein the magnet of the base is configured to repel the magnet of the cover to prevent the cover from moving toward the closed position.
Weber teaches wherein the magnet (44B) of the base (40) is configured to repel the magnet (46) of the cover (38) to prevent the cover from moving toward the closed position [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Gorges latch mechanism with Weber’s magnetic repulsion structure.  Doing so would add an additional design measure to expand the operating characteristics of the latch mechanism resulting in a more capable latch apparatus with an assisted opening feature.
Regarding claim 20, Gorges in view of Weber teaches the component of Claim 19 wherein the magnet (Weber, 46) for the base (Weber, 40) comprises a magnet segment with a first polarity and a magnet segment with a second polarity (Weber, Fig 6 depicts magnetic polarity using white rectangles and cross hatched rectangles).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 18, it is not known in the art for the magnetic arrangement of the base to prevent movement of the button to the raised position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paquet, US 20140034080 A1, teaches a magnetic closure.
Weber, US 20170360171 A1, teaches a magnetic fastener.
Wang, US 20110007466 A1, teaches support mechanism and electronic device using the same with open and close magnets.
Lee, KR 100931325 B1, teaches a device for opening and shutting a glove box using electromagnetic force.
Park, KR 20110082382 A, teaches an automobile glovebox utilizing magnets.
Nakasone, WO 2015125687 A1, teaches a lock apparatus for opening-closing box utilizing magnets and springs.  
Mercey, FR 2896741 A1, teaches a motor vehicle interior storage compartment with molded magnets to hold lid in open and closed positions. 
Ben, FR 3021686 A1, teaches an actuating system for a vehicle glovebox Regarding and method for controlling such an actuation system utilizing magnets.  
Heinecke, DE 102017104476 A1, teaches an interior arrangement for a motor vehicle utilizing magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675